Citation Nr: 1409396	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  09-18 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for right knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1994 to December 2001.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

This case was previously before the Board in August 2013, at which time the issue currently on appeal was remanded for additional development.  The case has now been returned to the Board for further appellate action.

In October 2012, the Veteran testified before the undersigned, and a transcript of that hearing has been associated with the Veteran's claims file.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board regrets the additional delay, but finds that further development is required before the Veteran's claim for entitlement to service connection for a right knee disability is decided. 

The Veteran asserts that he experiences a right knee disability as a result of an injury which occurred when the Veteran was mowing the lawn while in active service.

Starting in service, the Veteran has been variously diagnosed as experiencing patellofemoral syndrome, bursitis, degenerative joint disease, and a torn meniscus (the one-inch tear was only detected during a 2003 exploratory surgery and was invisible on X-rays and MRIs).  He has attended physical therapy and taken painkillers for his right knee disability.  The Veteran's service medical records from 1994, 1999, and 2000 reflect many reports of right knee pain, swelling, discomfort, and of the right knee "popping out," and show treatment for those complaints.  In addition, the Veteran underwent surgery for his knee in 2003, following a right knee injury which occurred on the job.  

In a May 2012 VA examination, the examiner stated that the Veteran's right knee disability was less likely than not related to his in-service injury.  The examiner noted that there was an absence of swelling or instability in the knee, and that there were long periods of time when the Veteran was not treated for his right knee disability, which made it more than likely that his current right knee disability was related to the 2003 occupational injury. 

In an August 2013 remand, the Board directed that the Veteran's post-service medical treatment records be obtained, as they were not part of the claims file and were not reviewed by the May 2012 VA examiner.  Specifically, the Board requested that the Veteran's medical records dated in and after 2003 from North Carolina and Virginia be obtained, as it was during this period that the Veteran asserted he had doctor's visits related to his occupational injury (the injury occurred in North Carolina and the Veteran's surgery occurred in Virginia).  In addition, the Board directed that all evidence arising out of any Workers Compensation claim(s) filed in either North Carolina or Virginia that was related to the Veteran's 2003 right knee injury should also be acquired.  The Board also directed that, once those records were obtained, the Veteran's claims file should be forwarded to the May 2012 examiner for an addendum opinion.  

In this regard, the RO sent the Veteran a letter on two occasions which, in pertinent part, noted VA's interest in the Veteran's non-VA medical treatment and any Workmans' Compensation claims the Veteran had filed in North Carolina and Virginia, and provided the Veteran with appropriate authorizations so that these records could be obtained.  However, there is no indication that the Veteran responded to either of these letters, the claims folder reflects additional details regarding this relevant post-service treatment that could have facilitated the Veteran's cooperation.  More specifically, the record reflects that the Veteran received private treatment for the right knee over the period of January to June 2003 from Dr. Mark S. Ford, Dr. Kurt R. Larson, and Dr. Raymond S. Kirchmier, Jr., of the Orthopedic Specialty Clinic at 2800 Wellford St., Suite 100, Fredericksburg, VA. 22401, and additional post-service care from Drs. Keller and Lewinski.  

Accordingly, to be in substantial compliance with the Board's previous directives, the Board finds that the RO should send an additional letter to the Veteran with additional authorizations for relevant non-VA medical treatment records, to include authorizations specifically designated for Drs. Ford, Larson, and Kirchmier of the Orthopedic Specialty Clinic, and Drs. Keller and Lewinski.  The RO should further indicate to the Veteran in this correspondence that his cooperation in obtaining these records is required and that without it, efforts to secure these records would be futile.  In addition, if any additional records are received through these efforts, the May 2012 or, if that examiner is unavailable, another VA examiner should be requested to provide an addendum opinion as to whether any current right disorder is related to the Veteran's active service.

Accordingly, the case is REMANDED for the following action:

1. Send an additional letter to the Veteran with additional authorizations for relevant non-VA medical treatment records, to include authorizations specifically designated for Drs. Ford, Larson, and Kirchmier of the Orthopedic Specialty Clinic, and Drs. Keller and Lewinski.  Associate any additional records received pursuant to these efforts with the Veteran's claims folder.  


2. Document all efforts to obtain those records in the file, and place copies of that documentation in the claims file.  If the records cannot be obtained, make a formal finding that the records are unavailable, notify the Veteran, and give him an opportunity to provide any of copies of these records that still may be in his possession.  

3. Then, after the above development has been completed, forward the claims file to the VA examiner who examined the Veteran in May 2012.  The examiner should be asked to review all of the newly-acquired evidence and write an addendum opinion as to whether it is as least as likely as not (a 50 percent possibility or greater) that the Veteran's right knee disability is etiologically related to the injury the Veteran experienced in active duty. 

The opinion must be supported by adequate reasoning that may include, but is not limited to, specifically-cited medical literature and evidence of record.  The examiner should consider the Veteran's statements regarding the incurrence of his right knee disability, and reports of continuing symptomatology since active service. 

If the examiner cannot provide such an opinion without resorting to mere speculation, the examiner should provide a complete explanation stating the reasons for why this is so.  In so doing, the examiner should explain whether the inability to provide a more definite opinion is the result of a need for additional information, or whether the examiner has exhausted the limits of current medical knowledge in attempting to provide an opinion.

If the May 2012 examiner is no longer available, the claims file should be forwarded to a new examiner.  A new in-person examination is not necessary, unless the new examiner determines that one is required.  If an examination is deemed necessary, schedule the Veteran for such examination.  

4. Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

